Title: From George Washington to William Lord Stirling Alexander, 23 November 1780
From: Washington, George
To: Alexander, William Lord Stirling


                        
                            My Lord
                            Head Quarters 23d Novemr 1780
                        
                        After perusing the inclosed order, you will be pleased to communicate it as soon as possible to Brig. Genl
                            Wayne—Be pleased to acknowledge the receipt of this that I may be sure it got to hand. I am Yr Lordships Most obt Servt
                        
                            Go: Washington

                        
                    